Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without structure or design which performs a deceleration without performing a compression operation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The structure design which allows the compressor rotates but without performing a compression is required.  Without a specific structure limitation, the Office considers that “the second deceleration at a time .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2009/0085312 to Mori in view of US Patent Publication 2003/0072651 to Koshizaka.
In Reference to Claim 1
Mori discloses a scroll compressor comprising: a scroll type compressor body (Fig. 7, 3) provided with an orbiting scroll and a fixed scroll; a motor (Fig. 7, as showed) that drives the compressor body; an inverter 
Mori teaches the motor is controlled by the controller.
Koshizaka teaches an inverter (Fig. 1, 65) controls a rotational speed of the motor driving the compressor body, a two step control method is applied at a first deceleration and a second deceleration lower than the first deceleration, from when a stop commend is output until the compressor body stops (As showed in Fig. 8 and disclosed in Paragraph 71, Fig. 8 shows the second portion of the curve is less steep than the first portion.  Therefore, the deceleration is less at the second portion)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Mori to incorporate the controlling method of Koshizaka.  Doing so, would result in the motor of Mori would be stopped by the two-step stop method as taught by Koshizaka., since Koshizaka teaches a control stopping method of a compressor to control the pressure difference before the stop of a pump machine since the pressure difference of a pump machine becomes the maximum.
The combination of Mori and Koshizake as applied to Claim 1 does not teach a predetermined rotational speed where the compressor body does not perform a compression operation.  Since the Applicant does not provide the structure detail for perform the recited function, the Office considers that the recited function is merely the operational result of the recited structure.  According to MPEP 2112.01, Process claims, When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.  Therefore, it will be obvious for the person with ordinary skill in the art will operate the system as the claimed applicant.
In Reference to Claim 2

Mori further teaches the motor is controlled by the controller.
Koshizaka teaches the motor is controlled by the controller.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Mori to incorporate the control method of Koshizaka. Doing so, would result in the Mori motor would be stopped by the two-step stop method, since Koshizaka teaches a method of control the pressure difference before the stop of a pump machine since the pressure difference of a pump machine becomes the maximum.
The combination of Mori and Koshizaka as applied to Claim 2 does not “the second deceleration is determined such that an internal pressure of the discharge pipe becomes atmospheric pressure at a time point the compressor body stops”. However, Koshizaka teaches the objective is to control the pressure difference. It is obvious that the atmospheric pressure is merely an operation status of the system.
In Reference to Claims 3-5
Mori discloses the scroll compressor with the controller controlling the motor rotational speed based on the operational condition of the scroll compressor.
Koshizaka teaches the two-step stop procedure for a pump machine. The two-step stop process including two constant speed reduction as showed in Fig. 8. The combination Mori and Koshizaka as applied to Claim 3-5 does not teach how the second deceleration speed is determined. However, the combination of Mori and Koshizaka as applied to Claims 3-5 teaches the recited structure of Claim 1, and rotation speed of the rotor of the scroll compressor is monitored and determined by the operation condition of the scroll compressor since the recited two-step stop operation is merely a function of the recited structure.  A person with ordinary skill in the art will determined the operation method based on teaches of Koshizake.

Mori discloses a scroll compressor comprising: a scroll type compressor body (Fig. 7, 3) provided with an orbiting scroll and a fixed scroll; a motor (Fig. 7, as showed) that drives the compressor body; and an inverter (Fig. 7, 46) that drives the motor; 
Mori teaches the motor is controlled by the controller.
Koshizaka teaches an inverter (Fig. 1, 65) controls a rotational speed of the motor driving the compressor body, a two step control method is applied at a first deceleration and a second deceleration lower than the first deceleration (AS showed in Fig. 8, and Paragraph 71, the second portion of the speed is less steep than the first portion)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mori and Koshizaka as applied to claim 1 above, and further in view of US Patent Publication 2012/0301334 to Huang.
In Reference to Claims 6 and 7
Mori discloses the scroll compressor with the motor controlled by the controller.
The combination of Mori and Koshizaka as applied to Claim 1 does not teach the PM motor.
Huang teaches the motor is a PM motor, the motor is an axial gap type rotary motor with a structure in which a rotor and a stator face each other in an axial direction of a shaft. (Paragraph 9) It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Mori and Koshizaka as applied to Claim 1 to incorporate teachings from Huang. Doing do, would result in the PM motor of Huang being used in the system of Mori to drive the scroll compressor, since Huang teaches a method of a highly-efficient compressor (Paragraph 8 of Huang).
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,087,935 to Ichihara.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/15/2022